DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
a. Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.
b. Figure 15 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate both “stem 33” and “wing 35”.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Dana L. Tangren on 20 October 2021.


1. (Canceled)
2. (Currently Amended) [[A tibial baseplate augment [[having a size and shape corresponding to an anatomical structure of a lost proximal tibia, the augment including a top surface configured to come into contact with a distal surface of a [[tibial baseplate [[proximal tibia,
wherein the bottom surface of the augment has a shape having a smaller area than the top surface so as to correspond to the anatomical structure of the lost proximal tibia,
wherein an outer surface connecting the top and bottom surfaces of the augment is formed as a curved surface so as to correspond to the anatomical structure of the lost proximal tibia,
wherein the outer surface of the augment is formed as a curved surface that is outwardly convex while extending from the top surface to the bottom surface and that is continuously inwardly inclined from the top surface toward the bottom surface,
wherein a middle line at which one end surface cut to be perpendicular to the top surface meets the outer surface takes a form of a curved line convex to the outside of the augment with respect to a straight line connecting a top point at which the middle line meets the top surface and a bottom point at which the middle line meets the bottom surface,
wherein an anterior boundary line at which an inner surface connecting the top and bottom surfaces of the augment and the outer surface meet on an anterior side extends to be perpendicular to the bottom surface,
 wherein the inner surface includes a wing accommodation surface configured to accommodate a wing of the tibial baseplate.
3.-9. (Canceled)  
10. (Currently Amended) The augment of claim [[2, further comprising: 
a rear surface connecting the outer surface and the inner surface on [[a posterior side, the rear surface extending to be perpendicular to the top surface.
11. (Original) The augment of claim 10, wherein the inner surface extends to be perpendicular to the top surface.  
12. (Canceled)   
13. (Currently Amended) The augment of claim [[2, wherein the top surface includes an upper recessed surface that is recessed downward by a predetermined depth in order to accommodate adhesive.  
14. (Currently Amended) The augment of claim [[2, wherein the bottom surface includes a lower recessed surface that is recessed upward by a predetermined depth in order to accommodate adhesive.  
15. (Currently Amended) The augment of claim [[2, wherein the augment includes a coupling hole recessed downward by a predetermined depth from [[the]] a top surface of the [[tibial baseplate [[
2, wherein two augments are provided to be respectively coupled to opposite sides of the [[distal surface of the tibial baseplate, and the two augments are formed in symmetrical shapes with reference to [[a stem of the [[tibial baseplate, whereby the two augments can be used for both of left and right knees.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a tibial baseplate augment having a size and shape corresponding to an anatomical structure of a lost proximal tibia comprising the combination of structural and functional limitations as set forth in above-amended independent claim 2, particularly comprising:
a top surface configured to come into contact with a distal surface of a tibial baseplate and a bottom surface configured to come into contact with a cut surface of the proximal tibia,
wherein the bottom surface of the augment has a shape having a smaller area than the top surface so as to correspond to the anatomical structure of the lost proximal tibia,
wherein an outer surface connecting the top and bottom surfaces of the augment is formed as a curved surface so as to correspond to the anatomical structure of the lost proximal tibia,
wherein the outer surface of the augment is formed as a curved surface that is outwardly convex while extending from the top surface to the bottom surface and that is continuously inwardly inclined from the top surface toward the bottom surface,

wherein an anterior boundary line at which an inner surface connecting the top and bottom surfaces of the augment and the outer surface meet on an anterior side extends to be perpendicular to the bottom surface,
wherein the inner surface includes a wing accommodation surface configured to accommodate a wing of the tibial baseplate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2014/0222155 A1
2014/0277528 A1 
2014/0277539 A1 
2015/0335438 A1 
WO 97/30661 A1

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774